Motion Granted; Appeal Dismissed and Memorandum
Opinion filed January 6, 2011.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00731-CV
____________
 
BIJAN ROYAL, INC., Appellant
 
V.
 
HART GALLERIES, INC., F/K/A HART BROTHERS ANTIQUES
GALLERIES AND A/K/A HART GALLERIES, JERRY HART AND WYNONNE HART, Appellees
 

On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2006-39347

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 29, 2010.  On December 28, 2010, the
parties filed a motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Seymore, and
McCally.